Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the cancellation of Claim 33, the previous rejection under 35 U.S.C. 112(b) is hereby withdrawn. However, the amended claim language has introduced a new rejection under 35 U.S.C. 112(b), which is discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 29, the scope of the limitation “at least one back-up roll” in lines 4 and 5-6 is unclear because it is not clear if this is meant to refer to the at least one back-up roll that is positively recited in line 2, or if this is a separate at least one back-up roll. Further, line 2 
Claim 30 is rejected by virtue of its dependence upon Claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13, 15-16, 20, 24, 26, 28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al., hereinafter Kajiwara (US 5,524,465), in view of Atalla et al., hereinafter Atalla (US 9,314,827), Schimion (US 5,090,225), Bünten et al., hereinafter Bünten (US 7,669,447), and Breuer et al., hereinafter Breuer (US 2016/0059283).
Regarding Claim 12, Kajiwara discloses (Figure 9) a rolling apparatus for rolling a metal stock, said rolling apparatus comprising: a first roll stand (right-most mill 10) and a second roll stand (middle mill 10) spaced at a distance from the first roll stand, wherein each roll stand has two work rolls (work rolls 2) separated from one another by a roll gap through which the metal stock (strip 1) can be passed; and a coolant application device (roll cooling water supply system 60 with cooling water headers 61) for applying a cooling water as a coolant (column 10 lines 14-
Further regarding Claim 12, Kajiwara does not disclose a finishing agent application device. Schimion teaches (Figure 1) a rolling apparatus for rolling a metal stock, said rolling apparatus comprising a finishing agent application device (emulsion nozzles 12) for directly applying a finishing agent (column 3 lines 37-42; the characteristics of the emulsion affect the surface quality of the finished strip, thus the emulsion is interpreted as a finishing agent) to at least one of: a side of at least one work roll (work rolls 6 and 7) of the roll stand (rolling mill stand 1), said side on the inlet side of the roll stand, and at least one metal stock surface of the metal stock (metal strip 8) on a side of the roll stand, said side on the inlet side of the roll stand, wherein the finishing agent contains a rolling oil and water (column 4 line 5 and column 5 line 25). The inclusion of the finishing agent application device makes it possible to control the product quality of the metal strip with respect to surface quality and planeness (column 3 lines 37-42 and column 4 lines 35-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling apparatus disclosed by Kajiwara to add the finishing agent application device taught by Schimion to each roll stand, in order to control the product quality of the metal strip. Examiner note: since the finishing agent application device of Schimion is located on the inlet side of the roll stand, when the finishing agent application device is added to each of the roll stands disclosed by Kajiwara, the finishing agent application device will directly apply a finishing agent to at least one of: a 
Examiner note: Atalla and Schimion teach a first and a second rolling oil, respectively, as discussed above, but do not explicitly teach two different rolling oils (Schimion teaches the rolling oil may be pure kerosene, see column 5 lines 25-26, but Atalla does not provide any specific types of rolling oil). However, since the two rolling oils are being used for different purposes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose two different rolling oils for the first and second rolling oils, as this would be the result of routine mechanical optimization and engineering practices, which does not in itself warrant patentability.
Still further regarding Claim 12, Kajiwara does not disclose the percent reduction in thickness as the metal stock is passed through the first and second roll stands. Bünten teaches (Figure 1) a rolling apparatus (rolling train W) for rolling a metal stock, said rolling apparatus comprising: a first roll stand (leftmost roll stand) and a second roll stand (rightmost roll stand) spaced at a distance from the first roll stand, wherein each roll stand has two work rolls separated from one another by a roll gap through which the metal stock can be passed (column 1 lines 6-8; the invention is a cold-rolling method, which is known in the art to comprise passing metal stock through a roll gap), wherein the rolling apparatus is adapted to operate in a first 
Examiner note: Bünten is silent to the actual percent reduction in thickness in each of the first and second roll stands; however, Examiner notes that the Applicant has not set forth any criticality to three per cent being the lower threshold for the first roll stand and the upper threshold for the second roll stand that results in an unexpected benefit. Accordingly, it would have been obvious to one of ordinary skill in the art to design the rolling apparatus disclosed by 
Finally regarding Claim 12, neither Kajiwara nor Bünten discloses or teaches a second operating mode in which the thickness of the metal stock is reduced by less than three per cent when rolled through both the first and second roll stands. Breuer teaches (Figure 1) a rolling apparatus for rolling a metal stock, wherein the rolling apparatus is adapted to operate in a first operating mode ([0054] lines 1-3; the reducing operating mode is the first operating mode), a thickness of the metal stock (rolled stock 200) being reduced by more than three per cent ([0004] lines 1-2) when the metal stock is rolled through the first roll stand (rolling stand 100) when the rolling apparatus is operating in the first operating mode, and wherein the rolling apparatus is adapted to operate in a second operating mode ([0054] lines 1-3; the skin-pass mode is the second operating mode), the thickness of the metal stock being reduced by less than three per cent ([0006] lines 11-13) when the metal stock is rolled through the first roll 
Examiner note: Breuer teaches that skin-pass rolling, which is the second operating mode, reduces the thickness of the metal stock by 0.3-10% ([0006] lines 11-13), which is a broader range than the claimed invention. However, Breuer also teaches a skin-pass level control circuit 150 which controls the thickness reduction during skin-pass mode to a predetermined target thickness ([0049] lines 7-11), indicating that the rolling apparatus can be designed such that the thickness of the metal stock is reduced by less than three per cent during the second operating mode without deviating from the scope of the invention. When the combination of Kajiwara, Bünten, and Breuer is made, only the first roll stand (i.e. the stand carrying out the relatively large reduction) is modified to be operable in two separate operating modes. The second roll stand is not modified in this way and thus reduces the thickness of the metal stock by less than three per cent and produces the desired surface roughness in both the first and second operating modes, because Bünten teaches that the purpose of the second roll 
Regarding Claim 13, with reference to the aforementioned combination of Kajiwara, Atalla, Schimion, Bünten, and Breuer, Atalla teaches that the carrier gas is air (column 4 lines 26-27).
Regarding Claim 15, with reference to the aforementioned combination of Kajiwara, Atalla, Schimion, Bünten, and Breuer, Atalla teaches (Figure 3) that the lubricant mixture application device (apparatus 1) has at least one atomization device (atomizing device 4) to which the carrier gas and the lubricant are supplied (air 27 and oil 26 supplied through connecting lines 6 and 7, respectively) and which is designed to produce the lubricant mixture from the carrier gas and the lubricant (column 4 line 60 - column 5 line 7).
Regarding Claim 16, with reference to the aforementioned combination of Kajiwara, Atalla, Schimion, Bünten, and Breuer, Atalla teaches (Figure 2) that the lubricant mixture application device (apparatus 1) has a plurality of spray nozzles (spray nozzles 5) to which lubricant mixture can be supplied (column 5 lines 7-8) and which are designed to dispense the lubricant mixture (column 4 lines 45-47).
Regarding Claim 20, Kajiwara discloses (Figure 9) a coolant recirculation system (water treating equipment 63) connected to the coolant application device (roll cooling water supply system 60), the coolant recirculation system having, for each roll stand, a collecting device (pan 62) for collecting coolant dripping off the respective roll stand, the coolant recirculation system further having a coolant conditioning device (column 16 lines 46-48; water treating equipment 
Regarding Claim 24, Kajiwara discloses (Figure 9) a method for operating a rolling apparatus for rolling a metal stock, the rolling apparatus including a first roll stand (right-most mill 10) and a second roll stand (middle mill 10) spaced at a distance from the first roll stand, wherein each roll stand has two work rolls (work rolls 2) separated from one another by a roll gap through which the metal stock (strip 1) can be passed, the method comprising: applying cooling water as a coolant (column 6 lines 45-47, column 10 lines 14-17), when the rolling apparatus is operating in a first operating mode, to at least one of: a side of at least one work roll of the first roll stand, said side facing the second roll stand, and at least one metal stock surface of the metal stock on a side of the first roll stand, said side facing the second roll stand (it is clearly seen from Figure 9 that cooling water headers 61 spray coolant onto the work rolls 2 on a side facing the second roll stand). Kajiwara further discloses applying a lubricant mixture (column 6 lines 53-55), but does not disclose that the lubricant mixture consists of a carrier gas and a first rolling oil. Atalla teaches (Figure 1) a method for operating a rolling apparatus for rolling a metal stock, the method comprising: applying a lubricant mixture, when the rolling apparatus is operating in a first operating mode, consisting of a carrier gas and a first rolling oil (column 3 lines 23-24) to at least one of: a side of at least one work roll (working rolls 2’ and 2”) of the roll stand, and at least one metal stock surface of the metal stock (rolled strip 28) on a side of the roll stand. The advantages of using a lubricant mixture consisting of a carrier gas and a lubricant are that less lubricant is required (column 3 lines 30-32) while the concentration of the lubricant is higher (column 3 lines 41-42), the efficiency of the lubricant in reducing friction 
Further regarding Claim 24, Kajiwara does not disclose applying a finishing agent when the rolling apparatus is operating in a second operating mode. Schimion teaches (Figure 1) a method for operating a rolling apparatus for rolling a metal stock, the method comprising applying a finishing agent (column 3 lines 37-42; the characteristics of the emulsion affect the surface quality of the finished strip, thus the emulsion is interpreted as a finishing agent), when the rolling apparatus is operating in a second operating mode, the finishing agent including water and a rolling oil (column 4 line 5 and column 5 line 25), directly to at least one of: a side of at least one work roll (work rolls 6 and 7) of the roll stand (rolling mill stand 1), said side on the inlet side of the roll stand, and at least one metal stock surface of the metal stock (metal strip 8) on a side of the roll stand, said side on the inlet side of the roll stand. The inclusion of the step of applying the finishing agent makes it possible to control the product quality of the 
Examiner note: Atalla and Schimion teach a first and a second rolling oil, respectively, as discussed above, but do not explicitly teach two different rolling oils (Schimion teaches the rolling oil may be pure kerosene, see column 5 lines 25-26, but Atalla does not provide any specific types of rolling oil). However, since the two rolling oils are being used for different purposes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose two different rolling oils for the first and second rolling oils, as this would be the result of routine mechanical optimization and engineering practices, which does not in itself warrant patentability.


Finally regarding Claim 24, neither Kajiwara nor Bünten discloses or teaches that in the second operating mode the thickness of the metal stock is reduced by less than three per cent when rolled through both the first and second roll stands. Breuer teaches (Figure 1) a method for operating a rolling apparatus for rolling a metal stock, the method comprising: reducing a thickness of the metal stock (rolled stock 200) by more than three per cent ([0004] lines 1-2) when the metal stock is rolled through the first roll stand (rolling stand 100) in a first operating 
Examiner note: Breuer teaches that skin-pass rolling, which is the second operating mode, reduces the thickness of the metal stock by 0.3-10% ([0006] lines 11-13), which is a broader range than the claimed invention. However, Breuer also teaches a skin-pass level control circuit 150 which controls the thickness reduction during skin-pass mode to a predetermined target thickness ([0049] lines 7-11), indicating that the rolling apparatus can be designed such that the thickness of the metal stock is reduced by less than three per cent during the second operating mode without deviating from the scope of the invention. When the combination of Kajiwara, Bünten, and Breuer is made, only the first roll stand (i.e. the stand carrying out the relatively large reduction) is modified to perform different thickness reductions in the two operating modes. The second roll stand is not modified and thus reduces the thickness of the metal stock by less than three per cent and produces the desired surface 
Regarding Claim 26, with reference to the aforementioned combination of Kajiwara, Atalla, Schimion, Bünten, and Breuer, Atalla teaches that the carrier gas is air (column 4 lines 26-27).
Regarding Claim 28, with reference to the aforementioned combination of Kajiwara, Atalla, Schimion, Bünten, and Breuer, Atalla teaches (Figures 2-3) the applying of the lubricant mixture comprises supplying the carrier gas (air 27) and the first rolling oil (oil 26) to at least one atomization device (atomizing device 4) to produce the lubricant mixture from the carrier gas and the first rolling oil (column 4 line 60 - column 5 line 7); and the applying of the lubricant mixture comprises supplying the lubricant mixture to a plurality of spray nozzles (spray nozzles 5) to dispense the lubricant mixture.
Regarding Claim 31, Kajiwara discloses (Figure 9) collecting coolant dripping off at least one of the roll stands (mills 10) by a collecting device (pan 62) of a coolant recirculation system (water treating equipment 63), the coolant recirculation system being connected to a coolant application device (roll cooling water supply system 60); and cleaning the coolant collected by the collecting device by a coolant conditioning device of the coolant recirculation system (column 16 lines 46-48; water treating equipment 63 comprises a water treating apparatus).
Regarding Claim 32, with reference to the aforementioned combination of Kajiwara, Atalla, Schimion, Bünten, and Breuer, in which the step of applying a finishing agent as taught by Schimion is performed on all of the roll stands disclosed by Kajiwara, Schimion teaches .
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of Atalla, Schimion, Bünten, and Breuer as applied to Claims 12 and 24, respectively, above, and further in view of Nikkuni et al., hereinafter Nikkuni (US 9,358,594).
Regarding Claim 17, Kajiwara discloses (Figure 9) that the roll stands (mills 10) have, for each work roll (work rolls 2), at least one back-up roll (back-up rolls 3), but does not disclose that the rolling apparatus has a cleaning fluid application device. Nikkuni teaches (Figure 1) a rolling apparatus for rolling a metal stock comprising a plurality of roll stands (finishing stands 1), wherein each roll stand has two work rolls (work rolls 1a), and has, for each work roll, at least one back-up roll (back-up rolls 1b), and the rolling apparatus has a cleaning fluid application device (lubricant removing device 4) which is adapted to applying a cleaning fluid to at least one back-up roll (column 7 lines 51-58). The purpose of the cleaning fluid application device is to remove excess lubricant adhered onto the rolls of the roll stand (column 7 lines 55-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling apparatus disclosed by Kajiwara to include the 
Examiner note: regarding the limitation “applying a cleaning fluid…when the rolling apparatus is operating in the first or in the second operating mode,” this limitation is considered to be a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the lubricant removing device of Nikkuni is capable of applying the cleaning fluid to at least one back-up roll while the rolling apparatus is operating in either the first or second operating mode, so this limitation of the claim is met.
Regarding Claim 18, Nikkuni teaches that the cleaning fluid is water (column 7 lines 55-57). Examiner note: regarding the limitation “a cleaning emulsion,” only one of water or a cleaning emulsion is necessary to meet the requirements of the claim as set forth.
Regarding Claim 19, Nikkuni teaches (Figure 1) that the cleaning fluid application device (lubricant removing device 4) has a plurality of cleaning nozzles (nozzles 4a) for dispensing the cleaning fluid (column 7 lines 53-54).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of Atalla, Schimion, Bünten, and Breuer as applied to Claims 12 and 24, respectively, above, and further in view of Herbert (US 2,234,153).
Regarding Claim 29, Kajiwara discloses (Figure 9) that the roll stands (mills 10) have, for each work roll (work rolls 2), at least one back-up roll (back-up rolls 3), but does not disclose cleaning the at least one back=up roll of abraded material or that the rolling apparatus has a cleaning fluid application device. Herbert teaches (Figure 1) a method for operating a rolling apparatus for rolling a metal stock (metal strip 2), comprising cleaning at least one back-up roll (backing rolls 16 and 18) of abraded material (column 1 lines 3-6; “foreign matter” is interpreted as abraded material) when the rolling apparatus is operating in a first or second mode (column 1 lines 38-41; the method is performed when the metal strip is passing through the rolls, so it will be performed regardless of operating mode); wherein the roll stands used in the method have, for each work roll (working rolls 8 and 10), at least one back-up roll (backing rolls 16 and 18), and the rolling apparatus has a cleaning fluid application device (headers 57 with nozzles 58) for applying a cleaning fluid (cleansing liquid 32) to at least one back-up roll (column 2 lines 56-59). This cleaning configuration/method step is used to ensure the metal stock is clean when it leaves the roll stand without requiring expensive or cumbersome equipment, damaging the strip, or requiring extra time after the rolling operation (column 1 lines 33-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kajiwara to also include the step of cleaning at least one back-up roll of abraded material when the rolling apparatus is operating in the first or in the second operating mode, wherein the rolling apparatus has a cleaning fluid application device for applying a cleaning fluid to at least one back-up roll, as taught by Herbert, in order to ensure the metal stock is clean when it exits the roll stand.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of Atalla, Schimion, Bünten, Breuer, and Herbert as applied to Claim 29 above, and further in view of Nikkuni.
Regarding Claim 30, with reference to the aforementioned combination of Kajiwara, Atalla, Schimion, Bünten, Breuer, and Herbert, Herbert teaches (Figure 1) that the cleaning fluid application device (headers 57 with spray nozzles 58) has a plurality of cleaning nozzles (spray nozzles 58) for dispensing the cleaning fluid (column 2 lines 56-59). Herbert does not teach that the cleaning fluid is one of water and a cleaning emulsion, but does state that any fluid capable of removing lubricant from the strip and rolls can be used (column 2 lines 32-35). Nikkuni teaches (Figure 1) a method for operating a rolling apparatus for rolling a metal stock, wherein the roll stands (finishing stands 1) used in the method have, for each work roll (work rolls 1a), at least one back-up roll (back-up rolls 1b), and the rolling apparatus has a cleaning fluid application device (lubricant removing device 4) for applying a cleaning fluid to at least one back-up roll (column 7 lines 51-58), wherein the cleaning fluid is water (column 7 lines 55-57); and the cleaning fluid application device (lubricant removing device 4) has a plurality of cleaning nozzles (nozzles 4a) for dispensing the cleaning fluid (column 7 lines 53-54). The purpose of this configuration is to remove excess lubricant adhered onto the rolls of the roll stand (column 7 lines 55-58). From this teaching, it is known that water, particularly hot water (column 7 lines 53-54), is a suitable fluid for removing lubricant from back-up rolls of a roll stand. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kajiwara and modified by Herbert such that the cleaning fluid is water, as taught by Nikkuni, to perform the .

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. In response to the Applicant’s argument on page 12 of the Remarks that none of the cited references disclose or suggest that the second roll stand produces a desired surface roughness when the rolling apparatus is operating in the first and second operating modes, Examiner respectfully disagrees. Bünten teaches the feature of producing a desired surface roughness in the second roll stand, as is discussed in detail above.
In response to Applicant’s arguments on pages 12-13 related to the use of cooling water rendering the combination of Kajiwara and Bünten improper, Examiner respectfully disagrees. Bünten is only relied upon for its teaching of the first roll stand decreasing the thickness of the rolling stock by a relatively large percentage and the second roll stand decreasing the thickness of the rolling stock by a relatively small percentage while producing a desired surface roughness. Bünten is not relied upon for any teachings of working fluids (i.e. coolants, lubricants, or finishing agents) or the application thereof. Kajiwara is relied upon for the disclosure of a coolant application device that applies cooling water as a coolant.
Regarding Applicant’s argument on page 13 that the combination of Kajiwara and Breuer is improper because modifying a roll stand of Kajiwara according to the teaching of Breuer because no lubricant would be transferred from the back-up roll to the work roll due to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimada et al. (US 4,344,308) discloses a rolling apparatus and method in which abraded metal particles are cleaned from the work rolls, and by extension the back-up rolls due to the contact between the two.
Matsuda et al. (US 4,475,369) discloses a rolling apparatus and method in which abraded metal particles are cleaned using a cleaning emulsion.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725